Citation Nr: 1818988	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine. 

2. Entitlement to service connection for osteoarthritis of the bilateral shoulders. 

3. Entitlement to service connection for radiculitis/radiculopathy of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran had active duty from May 1978 to November 1985, with additional reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran filed a Notice of Disagreement (NOD) in October 2011, and the RO issued a Statement of the Case (SOC) in February 2012.  A VA Form 9 was submitted in March 2012, and supplemental SOCs were prepared in May 2012 and December 2016.

In June 2016, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets another remand of this matter, the development directed by the Board in its June 2016 remand was not fully accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

By way of background, the Veteran was provided a VA shoulder examination in May 2011 and was assessed with mild right shoulder arthritis.  The examiner acknowledged that a September 4, 1985 report of medical history noted that the Veteran reported a four month history of an intermittent painful right shoulder when raising his right arm.  However, the examiner explained that the symptoms noted on the report of medical history differed from the Veteran's current reports of superior shoulder pain and numbness of the right arm.  The examiner also noted that the Veteran's September 1985 report of medical examination indicated that evaluation of the Veteran's upper extremities was normal.  On that basis the examiner opined that the Veteran's right shoulder condition was less likely as not the result of or related to the documented in-service injury or treatment. 

The Veteran was afforded another VA examination in September 2011, at which time he was diagnosed with DDD of the cervical spine, bilateral osteoarthritis of the shoulders, and bilateral radiculitis/radiculopathy.  The examiner was requested to opine whether the Veteran's diagnoses were at least as likely as not due to or the result of his service-connected lumbar strain.  In response, the examiner checked the box indicating the claimed conditions were less likely than not incurred in or caused by the claimed in-service event, injury, disease.  In support of that finding, the examiner stated that the Veteran's probable radiculopathy, cervical DDD, and osteoarthritis were unrelated to his claimed lumbar strain and were "more likely due to his spine."  The examiner stated that they were "two distinct areas that are not related and not caused by an injury in 1985."  

In a June 2016 remand, the Board noted that the September 2011 VA examiner's opinion did not address the Veteran's contention that his disabilities were related to an in-service armored personnel carrier incident in late 1978 or early 1979.  As such, the Board remanded the case for want of an addendum opinion addressing the Veteran's contention.  The Board also requested that the examiner fully address whether the Veteran's disabilities on appeal were caused or aggravated by his service-connected lumbar strain.  Lastly, the Board instructed the RO to obtain copies of all outstanding VA treatment records. 

Pursuant to the Board's June 2016 remand directives, outstanding VA treatment records, dated from March 2007 to July 2016 were obtained.  

Additionally, in December 2016, an addendum opinion to the September 2011 examination was provided.  The clinician noted that she reviewed the Veteran's available records, to include the VA e-folder and the Computerized Patient Record System (CPRS).  The clinician opined that the Veteran's degenerative disc disease, osteoarthritis of the bilateral shoulder, and radiculitis/radiculopathy of the bilateral upper extremities was less likely than not etiologically related to reports of being slammed around the driver compartment of an armored personnel carrier when the drive shaft broke and careened off of a trail.  By way of rationale, the clinician stated that "while an accident could result in Herniated Nucleus Pulposus (HNP) and radicular symptoms, it is mere speculation on my part as there is no objective evidence of this in the record."  Additionally, the clinician noted that degenerative disc disease was usually due to aging and was not caused or aggravated by lumbar strain.  

While the examiner found that the Veteran's current disabilities were not consistent with the mechanism of injury (slammed around in an armored personnel carrier) claimed by the Veteran because there was no objective evidence of a herniated disc, the Board finds that additional comment is necessary on the Veteran's secondary service connection theory of entitlement.  The examiner indicated that degenerative disc disease was usually due to aging and was not caused or aggravated by lumbar strain but the Board cannot assume the same is true with respect to osteoarthritis without committing a violation under Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Also, the Board observes that the Veteran's service connected low back disability consists of not only strain but also degenerative disc disease and degenerative joint disease.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain an addendum opinion to the December 2016 opinion.  While the examiner found that the Veteran's current neck and shoulder disabilities were not consistent with the mechanism of injury (slammed around in an armored personnel carrier) claimed by the Veteran because there was no objective evidence of a herniated disc, the Board requests an additional comment on the Veteran's secondary service connection theory of entitlement. The examiner is advised that the Veteran's service connected low back disability consists of not only strain but also degenerative disc disease and degenerative joint disease.  In light of the foregoing, the examiner is asked to provide an opinion with supporting rationale on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative disc disease of the cervical spine and osteoarthritis of the bilateral shoulders were caused by OR aggravated by the Veteran's service connected lumbar strain with degenerative disc disease, L1-2 and L3-4, with degenerative joint disease.  

2.  Thereafter, the AOJ must review the requested medical opinion to ensure that it is responsive to and in compliance with the directive of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above development, readjudicate the issues on appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




